[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT
The plaintiff instituted the present action seeking inter alia, damages for the breach of an agreement. The defendant has moved for summary judgment asserting that the agreement contains signature lines for the approval by other shareholders and that the absence of signatures on those lines establishes that there was an unfulfilled condition precedent to the existence of an enforceable agreement. The defendant then claims that the agreement is not enforceable and that he is, therefore, entitled to summary judgment.
The defendant has filed an affidavit asserting that the parties were informed at the time it was signed that the agreement would not be effective or valid until the other shareholders signed the agreement. The plaintiff has filed an affidavit asserting that he was advised that the agreement required signatures of other shareholders only if the shareholders' agreement so required. The plaintiff then claims that the shareholders' agreement only required approval if a sale were made to someone other than a current shareholder and therefore the missing signatures are not necessary to the creation of an enforceable agreement.
Accordingly, the question of fact exists with respect to material issues and the motion for summary judgment is therefore denied.
RUSH, J. CT Page 3031